      Case 1:20-mj-00296-PJG ECF No. 13 filed 08/03/20 PageID.29 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

         Plaintiff,
                                                              Hon. Phillip J. Green
 v.
                                                              Case No. 1:20-mj-00296
 DEMARIO OCTAVIOUS MORGAN,

       Defendant.
 ________________________________/

                              ORDER OF DETENTION

        This matter is before the Court on the government’s motion for pretrial

detention. Defendant has been charged in a Criminal Complaint with possession

with intent to distribute controlled substances 100 or more grams of heroin, cocaine

base, fentanyl and diphenidine, and possession of firearms in furtherance of a drug

trafficking crime in violation of 21U.S.C. § (a)(1) and 18 U.S.C. § 924(c)(1)(A)(i). Given

that probable cause was found in the preliminary hearing and the nature of the

charges, there is a statutory rebuttable presumption in favor of detention.

        The government sought defendant’s detention on the basis the he is a danger

to the community, 18 U.S.C. § 1342(f)(1), and that he poses a risk of non-appearance,

18 U.S.C. § 3142(f)(2)(A).     The Court conducted a hearing on August 3, 2020, at

which defendant was represented by counsel.

        Having considered the information presented at the hearing, the parties’ oral

submissions, and the information in the Pretrial Services Report, and for the reasons

stated on the record the Court finds that defendant has rebutted the presumption of
    Case 1:20-mj-00296-PJG ECF No. 13 filed 08/03/20 PageID.30 Page 2 of 2



detention regarding risk of non-appearance, but not as to danger to the community.

The Court also finds, as explained on the record, that the government has sustained

its burden by clear and convincing evidence that he is a danger to the community.

Further, the Court finds that there is no condition or combination of conditions of

release that will ensure the safety of the community. Accordingly,

      IT IS ORDERED that defendant is committed to the custody of the Attorney

General pending trial.

      DONE AND ORDERED on August 3, 2020.


                                                    /s/ Phillip J. Green
                                                   PHILLIP J. GREEN
                                                   United States Magistrate Judge




                                         2
